


Exhibit 10(cc)

 

Amended and Restated Effective July 18, 2002

Amended and Restated September 4, 2001

Section 2 definition of Fair Market Value Amended December 8, 1999

Amended and Restated January 20, 1998

Reflects 5-for-2 stock split dated July 14, 1997

2-for-1 stock split dated January 20, 1998 and

Mergers & acquisitions through September 1, 1997

 

COMPAQ COMPUTER CORPORATION

1989 EQUITY INCENTIVE PLAN


SECTION 1.           PURPOSE.  THE PURPOSES OF THE COMPAQ COMPUTER CORPORATION
1989 EQUITY INCENTIVE PLAN ARE TO ENCOURAGE ELIGIBLE EMPLOYEES OF THE COMPANY,
COMPAQ AND AFFILIATES, TO ACQUIRE A PROPRIETARY AND VESTED INTEREST IN THE
GROWTH AND PERFORMANCE OF THE COMPANY, TO GENERATE AN INCREASED INCENTIVE TO
CONTRIBUTE TO THE COMPANY’S FUTURE SUCCESS AND PROSPERITY, THUS ENHANCING THE
VALUE OF THE COMPANY FOR THE BENEFIT OF ITS STOCKHOLDERS, AND TO ENHANCE THE
ABILITY OF THE COMPANY, COMPAQ AND AFFILIATES TO ATTRACT AND RETAIN TALENTED AND
HIGHLY COMPETENT INDIVIDUALS UPON WHOM, IN LARGE MEASURE, THE SUSTAINED
PROGRESS, GROWTH, AND PROFITABILITY OF THE COMPANY DEPEND.


SECTION 2.           DEFINITIONS.  AS USED IN THE PLAN, THE FOLLOWING TERMS
SHALL HAVE THE MEANINGS SET FORTH BELOW:

“Affiliate” shall mean (a) any Person that directly, or through one or more
intermediaries, controls, or is controlled by, or is under common control with,
the Company or Compaq, or (b) any entity in which the Company or Compaq has a
significant equity interest, as determined by the Committee.

 

“Award” shall mean any option, stock appreciation right, restricted stock award,
or any other right, interest, or option relating to Shares granted pursuant to
the provisions of the Plan.

 

“Award Notice” shall mean any written notice, agreement, or other instrument or
document evidencing any Award granted by the Company and delivered to the
Participant, and shall be subject to the terms and conditions of the Plan.

 

“Board” shall mean the Board of Directors of the Company.

 

“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time.

 

“Committee” shall mean a committee or committees of the Board designated by the
Board to administer the Plan.

 

“Common Stock” shall mean the common stock, $.01 par value, of the Company.

 

“Compaq” shall mean Compaq Computer Corporation, together with any successor
thereto.

 

“Company” shall mean any successor or parent company of Compaq.

 

“Employee” shall mean any employee of the Company, Compaq or of any Affiliate,
but shall exclude any individual who are classified by the Company as (a) leased
from or otherwise employed by a third party; (b) independent contractors;
(c) intermittent or temporary, even if any such classification is changed
retroactively as a result of an audit, litigation or otherwise; or (d) on or
after May 3, 2002, either a member of the Board or a covered officer as defined
in Section 162(m) of the Code at the time of grant.

 

 

--------------------------------------------------------------------------------


 

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.

 

“Fair Market Value” shall mean the fair market value of the property or other
item being valued, as determined by the Committee in its sole discretion.  On or
after May 3, 2002 and unless otherwise determined by the Committee or its
designate, the fair market value shall mean the average of the highest and
lowest quoted sales prices for such Shares as of such date (or if no sales were
reported on such date, the average on the last preceding day a sale was made) as
quoted on the stock exchange or a national market system, with the highest
trading volume, as reported in such source as the Committee shall determine.

 

“Incentive Stock Option” shall mean an Option granted under Section 6 hereof
that is intended to meet the requirements of Section 422 of the Code or any
successor provision thereto.

 

“Nonqualified Stock Option” shall mean an Option granted under Section 6 hereof
that is not intended to be an Incentive Stock Option.

 

“Option” shall mean any right granted to a Participant allowing such Participant
to purchase Shares at such price or prices and during such period or periods as
the Committee shall determine.

 

“Participant” shall mean an Employee who is selected by the Committee to receive
an Award under the Plan.

 

“Person” shall mean any natural person, corporation, partnership, association,
joint-stock company, trust, unincorporated organization, or government or
political subdivision thereof or other entity.

 

“Plan” shall mean this Compaq Computer Corporation 1989 Equity Incentive Plan,
as amended from time to time.

 

“Restricted Stock” shall mean any share of capital stock of the Company issued
with the restriction that the holder may not sell, transfer, pledge, or assign
such share and with such other restrictions as the Committee, in its sole
discretion, may impose (including, without limitation, any restriction on the
right to vote such shares and the right to receive any cash dividends), which
restrictions may lapse separately or in combination at such time or times, in
installments or otherwise, as the Committee may deem appropriate.

 

“Restricted Stock Award” shall mean an Award of Restricted Stock under Section 8
hereof.

 

“Shares” shall mean the Common Stock and such other securities of the Company as
the Committee may from time to time determine.

 

“Stock Appreciation Right” shall mean any right granted to a Participant
pursuant to Section 7 hereof to receive, upon exercise by the Participant, the
excess of (a) the Fair Market Value of one Share on the date of exercise or, if
the Committee shall so determine in the case of any such right other than one
related to any Incentive Stock Option, at any time during a specified period
before the date of exercise over (b) the grant price of the right as specified
by the Committee, in its sole discretion, on the date of grant.  The grant price
of a right granted to an individual subject to Section 16 of the Exchange Act
shall not be less than 50% of the Fair Market Value of one Share on the date of
grant.  Any payment by the Company in respect of such right may be made in cash,
Shares, other property, or any combination thereof, as the Committee, in its
sole discretion, shall determine.

 

“Substitute Awards” shall mean Awards granted in assumption of, or in
substitution for, outstanding awards previously granted by a company acquired by
the Company or Compaq or with which the Company or Compaq combines.

 

“Tandem” shall mean Tandem Computers Incorporated.

 

 

--------------------------------------------------------------------------------


 

“Tandem Substitute Options” shall mean any Options issued under the Plan
pursuant to that certain Agreement and Plan of Merger dated as of June 22, 1997
among Tandem, Compaq and Compaq-Project, Inc.


 


SECTION 3.           ADMINISTRATION.  THE PLAN SHALL BE ADMINISTERED BY THE
COMMITTEE.  THE COMMITTEE SHALL HAVE FULL POWER AND AUTHORITY, SUBJECT TO SUCH
ORDERS OR RESOLUTIONS NOT INCONSISTENT WITH THE PROVISIONS OF THE PLAN AS MAY
FROM TIME TO TIME BE ADOPTED BY THE BOARD, TO:  (A) SELECT THE EMPLOYEES OF THE
COMPANY, COMPAQ AND AFFILIATES TO WHOM AWARDS MAY FROM TIME TO TIME BE GRANTED
HEREUNDER; (B) DETERMINE THE TYPE OR TYPES OF AWARDS TO BE GRANTED TO EACH
PARTICIPANT HEREUNDER; (C) DETERMINE THE NUMBER OF SHARES TO BE COVERED BY, OR
WITH RESPECT TO, WHICH PAYMENTS, RIGHTS, OR OTHER MATTERS ARE TO BE CALCULATED
IN CONNECTION WITH, EACH AWARD GRANTED HEREUNDER; (D) DETERMINE THE TERMS AND
CONDITIONS, NOT INCONSISTENT WITH THE PROVISIONS OF THE PLAN, OF ANY AWARD
GRANTED HEREUNDER; (E) DETERMINE WHETHER, TO WHAT EXTENT, AND UNDER WHAT
CIRCUMSTANCES AWARDS MAY BE SETTLED IN CASH, SHARES, OTHER SECURITIES, OTHER
AWARDS OR OTHER PROPERTY, OR CANCELED, FORFEITED OR SUSPENDED AND THE METHOD OR
METHODS BY WHICH AWARDS MAY BE SETTLED, EXERCISED, CANCELED, FORFEITED OR
SUSPENDED; (F) DETERMINE WHETHER, TO WHAT EXTENT, AND UNDER WHAT CIRCUMSTANCES
SHARES AND OTHER AMOUNTS PAYABLE WITH RESPECT TO AN AWARD UNDER THIS PLAN SHALL
BE DEFERRED EITHER AUTOMATICALLY OR AT THE ELECTION OF THE PARTICIPANT; (G)
INTERPRET AND ADMINISTER THE PLAN AND ANY INSTRUMENT OR AGREEMENT RELATING TO,
OR AWARD MADE UNDER THE PLAN; (H) ESTABLISH SUCH RULES AND REGULATIONS AND
APPOINT SUCH AGENTS AS IT SHALL DEEM APPROPRIATE FOR THE PROPER ADMINISTRATION
OF THE PLAN; (I) ADOPT RULES, PROCEDURES, AND SUB-PLANS TO THE PLAN RELATING TO
THE OPERATION AND ADMINISTRATION OF THE PLAN, AS THE COMMITTEE DEEMS DESIRABLE
TO ACCOMMODATE TAX AND OTHER LAWS, REGULATIONS AND PRACTICES IN FOREIGN
JURISDICTIONS; (J) APPROVE FORMS OF NOTICE FOR USE UNDER THE PLAN; (K) AUTHORIZE
SUBSTITUTION UNDER THE PLAN OF ANY OR ALL OUTSTANDING NONQUALIFIED STOCK OPTIONS
OR OUTSTANDING STOCK APPRECIATION RIGHTS HELD BY SERVICE PROVIDERS OF AN ENTITY
ACQUIRED BY THE COMPANY; AND (L) MAKE ANY OTHER DETERMINATION AND TAKE ANY OTHER
ACTION THAT THE COMMITTEE DEEMS NECESSARY OR DESIRABLE FOR ADMINISTRATION OF THE
PLAN AND ANY AWARD GRANTED HEREUNDER.  UNLESS OTHERWISE EXPRESSLY PROVIDED IN
THE PLAN, ALL DESIGNATIONS, DETERMINATIONS, INTERPRETATIONS, AND OTHER DECISIONS
OF THE COMMITTEE MAY BE MADE AT ANY TIME AND SHALL BE FINAL, CONCLUSIVE, AND
BINDING UPON ALL PERSONS, INCLUDING THE COMPANY, COMPAQ, ANY PARTICIPANT, ANY
HOLDER OR BENEFICIARY OF ANY AWARD, ANY STOCKHOLDER, AND ANY EMPLOYEE.


SECTION 4.           SHARES SUBJECT TO THE PLAN.

(a)                                  Total Number.  Subject to adjustment as
provided in this Section, the total number of Shares available for grant under
the Plan shall be 268,033,504 Shares.

 

(b)                                 Reduction of Shares Available.

 

(i)

 

The grant of an Option or Restricted Stock Award will reduce the Shares
available for grant by the number of Shares subject to such Award.

 

 

 

 

 

(ii)

 

The grant of Stock Appreciation Rights related to an Option will reduce the
number of Shares available for grant only to the extent that the number of Stock
Appreciation Rights granted exceeds the number of Shares subject to the related
Option.

 

 

 

 

 

(iii)

 

The grant of Stock Appreciation Rights not related to an Option will reduce the
number of Shares available for grant by the number of Stock Appreciation Rights
granted.

 

 

 

 

 

(iv)

 

Any Shares issued by the Company through the assumption or substitution of
outstanding grants from an acquired company shall not reduce the Shares
available for grants under the Plan.

 


(C)                                  INCREASE OF SHARES AVAILABLE.

 

(i)

 

The lapse, cancellation, or other termination of an Option that has not been
fully exercised shall increase the available Shares by the number of Shares that
have not been

 

 

--------------------------------------------------------------------------------


 


ISSUED UPON EXERCISE OF SUCH OPTION; PROVIDED THAT IN THE EVENT THE CANCELLATION
OF AN OPTION IS DUE TO THE EXERCISE OF STOCK APPRECIATION RIGHTS RELATED TO SUCH
OPTION, THE CANCELLATION OF SUCH OPTION SHALL ONLY INCREASE THE SHARES AVAILABLE
BY THE EXCESS, IF ANY, OF THE NUMBER OF SHARES SUBJECT TO SUCH OPTION OVER THE
NUMBER OF STOCK APPRECIATION RIGHTS EXERCISED.

 

(ii)

 

The lapse, cancellation, or other termination of Stock Appreciation Rights that
have not been exercised shall increase the available Shares by the number of
Stock Appreciation Rights so lapsed, canceled, or terminated; provided that in
the event the cancellation of Stock Appreciation Rights is due to the exercise
of an Option related to such Stock Appreciation Rights, the lapse, cancellation,
or termination of such Stock Appreciation Rights shall only increase the Shares
available by the excess, if any, of the number of Stock Appreciation Rights so
lapsed, canceled, or terminated over the number of Shares for which such Option
is exercised.

 

 

 

 

 

(iii)

 

Any Restricted Shares forfeited by a Participant shall increase the available
Shares by the number of Shares so forfeited.

 

 

 

 

 

(iv)

 

In the event that any withholding tax liabilities arising from such Award are
satisfied by the withholding of Shares by the Company, the number of Shares
available for Awards under the Plan shall be increased by the number of Shares
so surrendered or withheld.

 


(D)                                 OTHER ADJUSTMENTS.  THE TOTAL NUMBER OF
SHARES OF COMMON STOCK AVAILABLE FOR AWARDS UNDER THE PLAN OR WHICH MAY BE
ALLOCATED TO ANY ONE PARTICIPANT, THE NUMBER OF SHARES OF COMMON STOCK SUBJECT
TO OUTSTANDING OPTIONS, THE EXERCISE PRICE FOR SUCH OPTIONS, THE NUMBER OF
OUTSTANDING STOCK APPRECIATION RIGHTS, THE BASE VALUE OF SUCH RIGHTS, AND THE
NUMBER OF OUTSTANDING SHARES OF RESTRICTED STOCK SHALL BE APPROPRIATELY ADJUSTED
BY THE COMMITTEE FOR ANY INCREASE OR DECREASE IN THE NUMBER OF OUTSTANDING
SHARES RESULTING FROM A STOCK DIVIDEND, SUBDIVISION, OR COMBINATION OF SHARES OR
RECLASSIFICATION, AS MAY BE NECESSARY TO MAINTAIN THE PROPORTIONATE INTEREST OF
THE AWARD HOLDER.  IN THE EVENT OF A MERGER OR CONSOLIDATION OF THE COMPANY OR A
TENDER OFFER FOR SHARES OF COMMON STOCK, THE COMMITTEE MAY MAKE SUCH ADJUSTMENTS
WITH RESPECT TO AWARDS UNDER THE PLAN AND TAKE SUCH OTHER ACTION AS IT DEEMS
NECESSARY OR APPROPRIATE TO REFLECT OR IN ANTICIPATION OF SUCH MERGER,
CONSOLIDATION, OR TENDER OFFER INCLUDING, WITHOUT LIMITATION, THE SUBSTITUTION
OF NEW AWARDS, THE TERMINATION OR ADJUSTMENT OF OUTSTANDING AWARDS, THE
ACCELERATION OF AWARDS, OR THE REMOVAL OF RESTRICTIONS ON OUTSTANDING AWARDS. 
THE PAYMENT TO THE PARTICIPANT OF AN AMOUNT IN CASH EQUAL TO THE EXCESS, IF ANY,
OF THE FAIR MARKET VALUE OF THE NUMBER OF SHARES SUBJECT TO ANY AWARD OVER THE
AGGREGATE GRANT PRICE THEREOF, IN CONSIDERATION OF THE CANCELLATION THEREOF
PURSUANT TO THIS SECTION 4(D), SHALL EXTINGUISH ANY RIGHTS OF THE PARTICIPANT IN
CONNECTION WITH SUCH AWARD.


SECTION 5.           ELIGIBILITY.  ANY EMPLOYEE (EXCLUDING ANY MEMBER OF THE
COMMITTEE) SHALL BE ELIGIBLE TO BE SELECTED AS A PARTICIPANT.  PRIOR TO MAY 3,
2002 ANY OFFICER OR EMPLOYEE-DIRECTOR OF COMPAQ OR ANY AFFILIATE SHALL BE
ELIGIBLE TO BE DESIGNATED AS A PARTICIPANT.


SECTION 6.           STOCK OPTIONS.  SUBJECT TO THE PROVISIONS OF THE PLAN, THE
COMMITTEE SHALL HAVE SOLE AND COMPLETE AUTHORITY TO DETERMINE THE EMPLOYEES TO
WHOM OPTIONS SHALL BE GRANTED, THE NUMBER OF SHARES TO BE COVERED BY EACH
OPTION, AND THE CONDITIONS AND LIMITATIONS APPLICABLE TO THE EXERCISE OF THE
OPTION. OPTIONS MAY BE GRANTED HEREUNDER TO PARTICIPANTS EITHER ALONE OR IN
ADDITION TO OTHER AWARDS GRANTED UNDER THE PLAN.  THE COMPANY SHALL DELIVER AN
AWARD NOTICE TO EACH PARTICIPANT RECEIVING AN OPTION.  ANY SUCH OPTION SHALL BE
SUBJECT TO THE FOLLOWING TERMS AND CONDITIONS AND TO SUCH ADDITIONAL TERMS AND
CONDITIONS, NOT INCONSISTENT WITH THE PROVISIONS OF THE PLAN, AS THE COMMITTEE
SHALL DEEM DESIRABLE:


(A)                                  OPTION PRICE.  THE PURCHASE PRICE PER SHARE
PURCHASABLE UNDER AN OPTION (OTHER THAN SUBSTITUTE AWARDS) SHALL BE DETERMINED
BY THE COMMITTEE IN ITS SOLE DISCRETION AND SET FORTH IN THE APPLICABLE AWARD
NOTICE; PROVIDED THAT SUCH PURCHASE PRICE AT THE TIME OF GRANT SHALL NOT BE LESS
THAN (I) PRIOR TO MAY 3, 2002 (A) 100% OF THE FAIR MARKET VALUE OF THE SHARE ON
THE DATE OF THE GRANT OF THE OPTION IN THE CASE OF ANY INCENTIVE STOCK OPTION,
OR (B) 50% OF SUCH FAIR MARKET VALUE IN THE

 

 

--------------------------------------------------------------------------------


 


CASE OF ANY NONQUALIFIED STOCK OPTION GRANTED TO AN INDIVIDUAL SUBJECT TO
SECTION 16 OF THE EXCHANGE ACT; AND (II) ON OR AFTER MAY 3, 2002, NOT LESS THAN
THE FAIR MARKET VALUE OF THE UNDERLYING SHARES.  THE COMMITTEE SHALL DETERMINE
THE APPROPRIATE OPTION PRICE FOR SUBSTITUTE AWARDS BASED ON THE TERMS AND
CONDITIONS OF THE TRANSACTION RELATED TO SUCH AWARDS.


(B)                                 OPTION PERIOD.  THE TERM OF EACH OPTION
SHALL BE FIXED BY THE COMMITTEE IN ITS SOLE DISCRETION AND SET FORTH IN THE
APPLICABLE AWARD NOTICE; PROVIDED THAT NO OPTION SHALL BE EXERCISABLE AFTER THE
EXPIRATION OF TEN YEARS FROM THE DATE THE OPTION IS GRANTED.


(C)                                  EXERCISABILITY.  OPTIONS SHALL BE
EXERCISABLE AT SUCH TIME OR TIMES AS DETERMINED BY THE COMMITTEE IN ITS SOLE
DISCRETION AND SET FORTH IN THE APPLICABLE AWARD NOTICE.  THE COMMITTEE MAY
IMPOSE SUCH CONDITIONS WITH RESPECT TO THE EXERCISE OF OPTIONS, INCLUDING
WITHOUT LIMITATION, ANY RELATING TO THE APPLICABLE SECURITIES LAWS, AS IT MAY
DEEM NECESSARY OR ADVISABLE.


(D)                                 METHOD OF EXERCISE.  ANY OPTION MAY BE
EXERCISED BY THE PARTICIPANT IN WHOLE OR IN PART AT SUCH TIME OR TIMES AND BY
SUCH METHODS AS THE COMMITTEE MAY SPECIFY.  UNLESS OTHERWISE SPECIFIED IN THE
APPLICABLE GRANT AND AWARD NOTICE, THE PARTICIPANT MAY MAKE PAYMENT (I) IN CASH
OR BY CERTIFIED CHECK, BANK DRAFT, OR POSTAL OR EXPRESS MONEY ORDER PAYABLE TO
THE ORDER OF THE COMPANY, (II) WITH THE CONSENT OF THE BOARD (OR THE COMMITTEE,
IF ESTABLISHED BY THE BOARD), IN WHOLE OR IN PART IN COMMON STOCK OWNED BY THE
PARTICIPANT (WHICH ARE NOT THE SUBJECT OF ANY PLEDGE OR OTHER SECURITY
INTEREST), VALUED AT FAIR MARKET VALUE, (III) IF AND TO THE EXTENT PERMITTED BY
THE COMPANY, BY SURRENDERING ALL OR PART OF THAT OPTION OR ANY OTHER OPTION,
(IV) CONSIDERATION RECEIVED BY THE COMPANY UNDER A CASHLESS EXERCISE PROGRAM
IMPLEMENTED BY THE COMPANY, OR (V) BY A COMBINATION OF THE FOREGOING,; PROVIDED
THAT THE COMBINED VALUE OF ALL CASH AND CASH EQUIVALENTS AND THE FAIR MARKET
VALUE OF ANY SUCH SHARES SO TENDERED TO COMPAQ THE COMPANY AS OF THE DATE OF
SUCH TENDER IS AT LEAST EQUAL TO SUCH OPTION COST.


(E)                                  INCENTIVE STOCK OPTIONS.  IN ACCORDANCE
WITH RULES AND PROCEDURES ESTABLISHED BY THE COMMITTEE, THE AGGREGATE FAIR
MARKET VALUE (DETERMINED AS OF THE TIME OF GRANT) OF THE SHARES WITH RESPECT TO
WHICH INCENTIVE STOCK OPTIONS HELD BY ANY PARTICIPANT BECOME EXERCISABLE FOR THE
FIRST TIME BY SUCH PARTICIPANT DURING ANY CALENDAR YEAR UNDER THE PLAN (AND
UNDER ANY OTHER BENEFIT PLANS OF THE COMPANY OR OF ANY PARENT OR SUBSIDIARY
CORPORATION OF THE COMPANY) SHALL NOT EXCEED $100,000 OR, IF DIFFERENT, THE
MAXIMUM LIMITATION IN EFFECT AT THE TIME OF GRANT UNDER SECTION 422A OF THE
CODE, OR ANY SUCCESSOR PROVISION, AND ANY REGULATIONS PROMULGATED THEREUNDER. 
THE TERMS OF ANY INCENTIVE STOCK OPTION GRANTED HEREUNDER SHALL COMPLY IN ALL
RESPECTS WITH THE PROVISIONS OF SECTION 422A OF THE CODE, OR ANY SUCCESSOR
PROVISION, AND ANY REGULATIONS PROMULGATED THEREUNDER.  ON OR AFTER MAY 3, 2002,
NO INCENTIVE STOCK OPTIONS SHALL BE SUBSTITUTED UNDER THIS PLAN.


(F)                                    FORM OF SETTLEMENT.  IN ITS SOLE
DISCRETION, THE COMMITTEE MAY PROVIDE, AT THE TIME OF GRANT, THAT THE SHARES TO
BE ISSUED UPON AN OPTION’S EXERCISE SHALL BE IN THE FORM OF RESTRICTED STOCK OR
OTHER SIMILAR SECURITIES.


(G)                                 CERTIFICATES.  UPON THE COMPANY’S
DETERMINATION THAT AN OPTION HAS BEEN VALIDLY EXERCISED AS TO ANY OF THE SHARES,
THE SECRETARY OF THE COMPANY SHALL ISSUE CERTIFICATES IN THE PARTICIPANT’S NAME
FOR SUCH SHARES.  HOWEVER, THE COMPANY SHALL NOT BE LIABLE TO THE PARTICIPANT
FOR DAMAGES RELATING TO ANY DELAYS IN ISSUING THE CERTIFICATES TO HIM, ANY LOSS
OF THE CERTIFICATES, OR ANY MISTAKES OR ERRORS IN THE ISSUANCE OF THE
CERTIFICATES OR IN THE CERTIFICATES THEMSELVES.


SECTION 7.           STOCK APPRECIATION RIGHTS.


(A)                                  PRIOR TO MAY 3, 2002, STOCK APPRECIATION
RIGHTS MAY BE GRANTED HEREUNDER TO PARTICIPANTS EITHER ALONE OR IN ADDITION TO
OTHER AWARDS GRANTED UNDER THE PLAN AND MAY, BUT NEED NOT, RELATE TO A SPECIFIC
OPTION GRANTED UNDER SECTION 6.  THE PROVISIONS OF STOCK APPRECIATION RIGHTS
NEED NOT BE THE SAME WITH RESPECT TO EACH RECIPIENT.  ANY STOCK APPRECIATION
RIGHT RELATED TO A NONQUALIFIED STOCK OPTION MAY BE GRANTED AT THE SAME TIME
SUCH OPTION IS GRANTED OR AT ANY TIME THEREAFTER

 

 

--------------------------------------------------------------------------------


 


BEFORE EXERCISE OR EXPIRATION OF SUCH OPTION.  ANY STOCK APPRECIATION RIGHT
RELATED TO AN INCENTIVE STOCK OPTION MUST BE GRANTED AT THE SAME TIME SUCH
OPTION IS GRANTED.  IN THE CASE OF ANY STOCK APPRECIATION RIGHT RELATED TO ANY
OPTION, THE STOCK APPRECIATION RIGHT AWARD OR APPLICABLE PORTION THEREOF SHALL
TERMINATE AND NO LONGER BE EXERCISABLE UPON THE TERMINATION OR EXERCISE OF THE
RELATED OPTION, EXCEPT THAT A STOCK APPRECIATION RIGHT AWARD GRANTED WITH
RESPECT TO FEWER THAN THE FULL NUMBER OF SHARES COVERED BY A RELATED OPTION
SHALL NOT BE REDUCED UNTIL THE NUMBER OF SHARES ISSUED UPON EXERCISE OR CANCELED
UPON TERMINATION OF THE RELATED OPTION EXCEEDS THE NUMBER OF SHARES NOT COVERED
BY THE STOCK APPRECIATION RIGHT AWARD.  ANY OPTION RELATED TO ANY STOCK
APPRECIATION RIGHT SHALL NO LONGER BE EXERCISABLE TO THE EXTENT THE RELATED
STOCK APPRECIATION RIGHT HAS BEEN EXERCISED.  NO STOCK APPRECIATION RIGHT
UNRELATED TO ANY OPTION SHALL BE EXERCISABLE AFTER THE EXPIRATION OF TEN YEARS
FROM THE DATE SUCH AWARD IS GRANTED.  THE COMMITTEE MAY IMPOSE SUCH CONDITIONS
OR RESTRICTIONS ON THE EXERCISE OF ANY STOCK APPRECIATION RIGHT AS IT SHALL DEEM
APPROPRIATE.  THE COMPANY SHALL DELIVER AN AWARD NOTICE TO EACH PARTICIPANT
RECEIVING A STOCK APPRECIATION RIGHT.


(B)                                 ON OR AFTER MAY 3, 2002, NO STOCK
APPRECIATION RIGHTS SHALL BE GRANTED UNDER THIS PLAN.


SECTION 8.           RESTRICTED STOCK.


(A)                                  FOR RESTRICTED STOCK GRANTS PRIOR TO MAY 3,
2002:

 

(i)

 

Issuance.  Restricted Stock Awards may be issued hereunder to Participants, for
no cash consideration or for such nominal consideration as may be required by
applicable law, either alone or in addition to other Awards granted under the
Plan.  The provisions of Restricted Stock Awards need not be the same with
respect to each recipient.  The Company shall deliver an Award Notice to each
Participant receiving a Restricted Stock Award.

 

 

 

 

 

(ii)

 

Registration.  Any Restricted Stock issued hereunder may be evidenced in such
manner as the Committee in its sole discretion shall deem appropriate,
including, without limitation, book-entry registration or issuance of a stock
certificate or certificates. In the event any stock certificate is issued in
respect of shares of Restricted Stock awarded under the Plan, such certificate
shall be registered in the name of the Participant, and shall bear an
appropriate legend referring to the terms, conditions, and restrictions
applicable to such Award.  Promptly after the lapse of restrictions with respect
to any shares of Restricted Stock, the lapse of such restrictions shall be
evidenced in such manner as the Committee shall deem appropriate.

 


(B)                                 ON OR AFTER MAY 3, 2002, NO RESTRICTED STOCK
SHALL BE GRANTED UNDER THIS PLAN.


SECTION 9.           TERMINATION OR SUSPENSION OF EMPLOYMENT.  THE FOLLOWING
PROVISIONS SHALL APPLY IN THE EVENT OF THE PARTICIPANT’S TERMINATION OF
EMPLOYMENT UNLESS THE COMPANY SHALL HAVE PROVIDED OTHERWISE EITHER AT THE TIME
OF GRANT OF THE AWARD OR THEREAFTER.


(A)                                  NONQUALIFIED STOCK OPTIONS AND STOCK
APPRECIATION RIGHTS.


(I)                                     TERMINATION OF EMPLOYMENT:

(A)                              FOR NONQUALIFIED STOCK OPTIONS AND STOCK
APPRECIATION RIGHTS GRANTED PRIOR TO MAY 3, 2002 AND IF THE PARTICIPANT’S
EMPLOYMENT WITH THE COMPANY, COMPAQ OR AN AFFILIATE IS TERMINATED FOR ANY REASON
OTHER THAN DEATH, DISABILITY, OR RETIREMENT, THE PARTICIPANT’S RIGHT TO EXERCISE
ANY NONQUALIFIED STOCK OPTION OR STOCK APPRECIATION RIGHT SHALL TERMINATE, AND
SUCH OPTION OR STOCK APPRECIATION RIGHT SHALL EXPIRE, ON THE EARLIER OF (A) THE
FIRST ANNIVERSARY OF SUCH TERMINATION OF EMPLOYMENT OR (B) THE DATE SUCH OPTION
OR STOCK APPRECIATION

 

 

--------------------------------------------------------------------------------


 

RIGHT WOULD HAVE EXPIRED HAD IT NOT BEEN FOR THE TERMINATION OF EMPLOYMENT;
PROVIDED, HOWEVER, THAT IF, WITHIN ONE YEAR FOLLOWING A CHANGE IN CONTROL, THE
PARTICIPANT’S EMPLOYMENT IS TERMINATED IN A QUALIFYING TERMINATION (AS DEFINED
IN SUBPARAGRAPH (IV) BELOW), THE PARTICIPANT SHALL HAVE THE RIGHT TO EXERCISE
ANY OUTSTANDING OPTION OR STOCK APPRECIATION RIGHT UNTIL THE EARLIER OF (I) THE
THIRD ANNIVERSARY OF SUCH TERMINATION OF EMPLOYMENT (IN THE CASE OF OPTIONS OR
STOCK APPRECIATION RIGHTS GRANTED PRIOR TO SEPTEMBER 1, 2001) OR THE FIRST
ANNIVERSARY OF THE EFFECTIVE DATE OF SUCH QUALIFYING TERMINATION (IN THE CASE OF
OPTIONS OR STOCK APPRECIATION RIGHTS GRANTED ON OR AFTER SEPTEMBER 1, 2001 AND
PRIOR TO THE CHANGE IN CONTROL) OR (II) THE DATE SUCH OPTION OR STOCK
APPRECIATION RIGHT WOULD HAVE EXPIRED HAD IT NOT BEEN FOR SUCH TERMINATION OF
EMPLOYMENT.  THE PARTICIPANT SHALL HAVE THE RIGHT TO EXERCISE SUCH OPTION OR
STOCK APPRECIATION RIGHT PRIOR TO SUCH EXPIRATION TO THE EXTENT IT WAS
EXERCISABLE AT THE DATE OF SUCH TERMINATION OF EMPLOYMENT AND SHALL NOT HAVE
BEEN EXERCISED.

 

(B)

 

For Options granted on or after May 3, 2002 and if a Participant ceases to be an
Employee of the Company, Compaq or an Affiliate for any reason other than death,
permanent and total disability, or retirement, the Participant’s right to
exercise any vested or unvested Option shall terminate, and such Option shall
expire.

 


(II)                                  DEATH, DISABILITY OR RETIREMENT.

 

(A)

 

For Nonqualified Stock Options and Stock Appreciation Rights granted prior to
May 3, 2002 and if the Participant’s employment with the Company, Compaq or an
Affiliate is terminated by reason of death, disability, or retirement, the
Participant or his successor (if employment is terminated by death) shall have
the right to exercise any Nonqualified Stock Option or Stock Appreciation Right
to the extent it was exercisable at the date of such termination of employment
and shall not have been exercised, but in no event shall such option be
exercisable later than the date the Option would have expired had it not been
for the termination of such employment.

 

 

 

 

 

(B)

 

For Options granted on or after May 3, 2002 and if a Participant’s employment
with the Company, Compaq or an Affiliate is terminated by total and permanent
disability, or retirement, all unvested Options shall immediately vest and the
Participant shall have the right to exercise any Option within three years of
the date of such disability or retirement, but in no event shall such option be
exercisable later than the date the Option would have expired had it not been
for the termination of such employment.

 

 

 

 

 

(C)

 

For Options granted on or after May 3, 2002 and if a Participant’s employment
with the Company, Compaq or an Affiliate is terminated by death, all unvested
Options shall immediately vest and, subject to applicable laws and subparagraph
(h) below, the Participant’s designated beneficiaries or successors shall have
the right to exercise the Option within one year of the date of the death of
Participant whether the Participant was an Employee, retired or disabled, but in
no event shall such option be exercisable later than the date the Option would
have expired had it not been for Participant’s death.

 

 

(iii)

 

Notwithstanding the foregoing, the Committee may, in its discretion, provide (A)
that an Option granted to a Participant may terminate at a date earlier than
that set forth above, and (B) that an Option granted to a Participant may
terminate at a date later than that set forth above, provided such date shall
not be beyond the date the Option would have expired had it not been for the
termination of the Participant’s employment.

 

 

--------------------------------------------------------------------------------


 

 

(iv)

 

For purposes of subparagraph (a)(i)(A) above, the term “Qualifying Termination”
shall have the meaning ascribed to such term in the Participant’s individual
employment or severance agreement with the Compaq or its Affiliates.  If the
Participant is not a party to an individual employment or severance agreement
with the Compaq or its Affiliates, the term “Qualifying Termination” shall have
the meaning ascribed to the term “Qualified Termination” in the Compaq Computer
Corporation employee severance plan, as may be amended from time to time, in
which such Participant is eligible to participate.

 


(B)                                 INCENTIVE STOCK OPTIONS.  EXCEPT AS
OTHERWISE DETERMINED BY THE COMMITTEE AT THE TIME OF GRANT, IF THE PARTICIPANT’S
EMPLOYMENT WITH THE COMPANY IS TERMINATED FOR ANY REASON, THE PARTICIPANT SHALL
HAVE THE RIGHT TO EXERCISE ANY INCENTIVE STOCK OPTION AND ANY RELATED STOCK
APPRECIATION RIGHT DURING THE 90 DAYS AFTER SUCH TERMINATION OF EMPLOYMENT TO
THE EXTENT IT WAS EXERCISABLE AT THE DATE OF SUCH TERMINATION, BUT IN NO EVENT
LATER THAN THE DATE THE OPTION WOULD HAVE EXPIRED HAD IT NOT BEEN FOR THE
TERMINATION OF SUCH EMPLOYMENT.  IF THE PARTICIPANT DOES NOT EXERCISE SUCH
OPTION OR RELATED STOCK APPRECIATION RIGHT TO THE FULL EXTENT PERMITTED BY THE
PRECEDING SENTENCE, THE REMAINING EXERCISABLE PORTION OF SUCH OPTION
AUTOMATICALLY WILL BE DEEMED A NONQUALIFIED STOCK OPTION, AND SUCH OPTION AND
THE RELATED STOCK APPRECIATION RIGHT WILL BE EXERCISABLE DURING THE PERIOD SET
FORTH IN SECTION 9(A) OF THE PLAN, PROVIDED THAT IN THE EVENT THAT EMPLOYMENT IS
TERMINATED BECAUSE OF DEATH OR THE PARTICIPANT DIES IN SUCH 90-DAY PERIOD THE
OPTION WILL CONTINUE TO BE AN INCENTIVE STOCK OPTION TO THE EXTENT PROVIDED BY
SECTION 421 OR SECTION 422 OF THE CODE, OR ANY SUCCESSOR PROVISION, AND ANY
REGULATIONS PROMULGATED THEREUNDER.


(C)                                  RESTRICTED STOCK. EXCEPT AS OTHERWISE
DETERMINED BY THE COMMITTEE AT THE TIME OF GRANT, UPON TERMINATION OF EMPLOYMENT
FOR ANY REASON DURING THE RESTRICTION PERIOD, ALL SHARES OF RESTRICTED STOCK
STILL SUBJECT TO RESTRICTION SHALL BE FORFEITED BY THE PARTICIPANT AND
REACQUIRED BY THE COMPANY AT THE PRICE (IF ANY) PAID BY THE PARTICIPANT FOR SUCH
RESTRICTED STOCK; PROVIDED THAT IN THE EVENT OF A PARTICIPANT’S RETIREMENT,
PERMANENT DISABILITY, OR DEATH, OR IN CASES OF SPECIAL CIRCUMSTANCES, THE
COMMITTEE MAY, IN ITS SOLE DISCRETION, WHEN IT FINDS THAT A WAIVER WOULD BE IN
THE BEST INTERESTS OF THE COMPANY, WAIVE, IN WHOLE OR IN PART, ANY OR ALL
REMAINING RESTRICTIONS WITH RESPECT TO SUCH PARTICIPANT’S SHARES OF RESTRICTED
STOCK.


(D)                                 DISABILITY AND RETIREMENT.  THE TERM
“DISABILITY” MEANS TOTAL AND PERMANENT DISABILITY.  THE MEANING OF THE TERMS
“TOTAL AND PERMANENT DISABILITY” AND “RETIREMENT” SHALL BE DETERMINED BY THE
COMMITTEE.


(E)                                  ACCELERATION OF EXERCISABILITY.  NOTHING
CONTAINED HEREIN SHALL IN ANY WAY LIMIT THE AUTHORITY OF THE COMMITTEE IN ITS
SOLE DISCRETION TO CAUSE ANY OUTSTANDING OPTION OR STOCK APPRECIATION RIGHT TO
BECOME IMMEDIATELY EXERCISABLE WHEN IT FINDS THAT SUCH ACCELERATION WOULD BE IN
THE BEST INTERESTS OF THE COMPANY.


(F)                                    LEAVE WITHOUT PAY.  NO AWARD MAY BE
EXERCISED DURING ANY LEAVE OF ABSENCE OTHER THAN AN APPROVED PERSONAL OR MEDICAL
LEAVE WITH AN EMPLOYMENT GUARANTEE UPON RETURN. AN AWARD SHALL CONTINUE TO VEST
DURING ANY AUTHORIZED LEAVE OF ABSENCE AND SUCH AWARD MAY BE EXERCISED TO THE
EXTENT VESTED UPON THE PARTICIPANT’S RETURN TO ACTIVE EMPLOYMENT STATUS, IN
ACCORDANCE WITH THE TERMS THEREOF, TO THE EXTENT PERMITTED BY LOCAL LAW.


(G)                                 BUYOUT PROVISIONS. AT ANY TIME, THE
COMMITTEE MAY, BUT SHALL NOT BE REQUIRED TO, OFFER TO BUY OUT FOR A PAYMENT IN
CASH OR SHARES AN AWARD PREVIOUSLY GRANTED BASED ON SUCH TERMS AND CONDITIONS AS
THE COMMITTEE SHALL ESTABLISH AND COMMUNICATE TO THE PARTICIPANT AT THE TIME
THAT SUCH OFFER IS MADE.


(H)                                 BENEFICIARY DESIGNATION.

 

(i)

 

A Participant may file a written designation of a beneficiary who is to receive
the Participant’s rights pursuant to Participant’s Award or the Participant may
include his or her Awards in an omnibus beneficiary designation for all benefits
under the Plan. To the

 

 

--------------------------------------------------------------------------------


 


EXTENT THAT THE PARTICIPANT HAS COMPLETED A DESIGNATION OF BENEFICIARY WHILE
EMPLOYED WITH THE COMPANY, COMPAQ OR AN AFFILIATE SUCH BENEFICIARY DESIGNATION
SHALL REMAIN IN EFFECT WITH RESPECT TO ANY AWARD HEREUNDER UNTIL CHANGED BY THE
PARTICIPANT.

 

(ii)

 

Such designation of beneficiary may be changed by the Participant at any time by
written notice. In the event of the death of an Participant and in the absence
of a beneficiary validly designated under the Plan who is living at the time of
such Participant’s death, the Company shall allow the executor or administrator
of the estate of the Participant to exercise the Award, or if no such executor
or administrator has been appointed (to the knowledge of the Company), the
Company, in its discretion, may allow the spouse or one or more dependents or
relatives of the Participant to exercise the Award.

 


SECTION 10.         CHANGE IN CONTROL.


(A)                                  IMMEDIATE VESTING.  FOR AWARDS GRANTED
PRIOR TO MAY 3, 2002 AND NOTWITHSTANDING ANY OTHER PROVISION OF THE PLAN TO THE
CONTRARY, (I) ALL AWARDS GRANTED PRIOR TO SEPTEMBER 1, 2001 SHALL VEST AND
BECOME IMMEDIATELY EXERCISABLE OR PAYABLE, OR HAVE ALL RESTRICTIONS LIFTED AS
MAY APPLY TO THE TYPE OF AWARD UPON A CHANGE IN CONTROL AND (II) ALL AWARDS
GRANTED ON OR AFTER SEPTEMBER 1, 2001 SHALL VEST AND BECOME IMMEDIATELY
EXERCISABLE OR PAYABLE, OR HAVE ALL RESTRICTIONS LIFTED AS MAY APPLY TO THE TYPE
OF AWARD, UPON A QUALIFYING TERMINATION (AS DEFINED IN SECTION 9(A)(IV)) WITHIN
ONE YEAR FOLLOWING A CHANGE IN CONTROL.


(B)                                 CHANGE IN CONTROL.  A “CHANGE IN CONTROL”
SHALL BE DEEMED TO HAVE OCCURRED IF:  (I) PRIOR TO MAY 3, 2002, (A) ANY “PERSON”
AS SUCH TERM IS USED IN SECTIONS 13(D) AND 14(D) OF THE EXCHANGE ACT (OTHER THAN
COMPAQ, ANY TRUSTEE OR OTHER FIDUCIARY HOLDING SECURITIES UNDER ANY EMPLOYEE
BENEFIT PLAN OF COMPAQ, OR ANY COMPANY OWNED, DIRECTLY OR INDIRECTLY, BY THE
STOCKHOLDERS OF COMPAQ IN SUBSTANTIALLY THE SAME PROPORTIONS AS THEIR OWNERSHIP
OF STOCK OF COMPAQ), IS OR BECOMES THE “BENEFICIAL OWNER” (AS DEFINED IN RULE
13D-3 UNDER THE EXCHANGE ACT), DIRECTLY OR INDIRECTLY, OF SECURITIES OF COMPAQ
REPRESENTING 30% OR MORE OF THE COMBINED VOTING POWER OF COMPAQ’S THEN
OUTSTANDING SECURITIES;  (B) DURING ANY PERIOD OF TWO CONSECUTIVE YEARS (NOT
INCLUDING ANY PERIOD PRIOR TO THE ADOPTION OF THE PLAN), INDIVIDUALS WHO AT THE
BEGINNING OF SUCH PERIOD CONSTITUTE THE BOARD, AND ANY NEW DIRECTOR (OTHER THAN
A DIRECTOR DESIGNATED BY A PERSON WHO HAS ENTERED INTO AN AGREEMENT WITH COMPAQ
TO EFFECT A TRANSACTION DESCRIBED IN CLAUSE (A), (B), OR (C) OF THIS SECTION
10(B)(I)) WHOSE ELECTION BY THE BOARD OR NOMINATION FOR ELECTION BY COMPAQ’S
STOCKHOLDERS WAS APPROVED BY A VOTE OF AT LEAST TWO-THIRDS OF THE DIRECTORS THEN
STILL IN OFFICE WHO EITHER WERE DIRECTORS AT THE BEGINNING OF THE TWO-YEAR
PERIOD OR WHOSE ELECTION OR NOMINATION FOR ELECTION WAS PREVIOUSLY SO APPROVED, 
CEASE FOR ANY REASON TO CONSTITUTE AT LEAST A MAJORITY OF THE BOARD;  (C)  THE
STOCKHOLDERS OF COMPAQ APPROVE A MERGER OR CONSOLIDATION OF COMPAQ WITH ANY
OTHER CORPORATION, OTHER THAN A MERGER OR CONSOLIDATION WHICH WOULD RESULT IN
THE VOTING SECURITIES OF COMPAQ OUTSTANDING IMMEDIATELY PRIOR THERETO CONTINUING
TO REPRESENT (EITHER BY REMAINING OUTSTANDING OR BY BEING CONVERTED INTO VOTING
SECURITIES OF THE SURVIVING ENTITY) MORE THAN 50% OF THE COMBINED VOTING POWER
OF THE VOTING SECURITIES OF COMPAQ OR SUCH SURVIVING ENTITY OUTSTANDING
IMMEDIATELY AFTER SUCH MERGER OR CONSOLIDATION; PROVIDED, HOWEVER, THAT A MERGER
OR CONSOLIDATION EFFECTED TO IMPLEMENT A RECAPITALIZATION OF COMPAQ (OR SIMILAR
TRANSACTION) IN WHICH NO PERSON ACQUIRES MORE THAN 30% OF THE COMBINED VOTING
POWER OF COMPAQ’S THEN OUTSTANDING SECURITIES SHALL NOT CONSTITUTE A CHANGE IN
CONTROL OF COMPAQ; OR  (D) THE STOCKHOLDERS OF COMPAQ APPROVE A PLAN OF COMPLETE
LIQUIDATION OF COMPAQ OR AN AGREEMENT FOR THE SALE OR DISPOSITION BY COMPAQ OF
ALL OR SUBSTANTIALLY ALL OF COMPAQ’S ASSETS.  FOR PURPOSES OF (1) AWARDS GRANTED
ON OR AFTER SEPTEMBER 1, 2001, (2) APPLYING THE PROVISION OF SECTION 10(A)(I) TO
AWARDS (OTHER THAN OPTIONS AND STOCK APPRECIATION RIGHTS) GRANTED PRIOR TO
SEPTEMBER 1, 2001, AND (3) APPLYING THE PROVISIONS OF SECTION 9(A)(I)(A) AND THE
SIXTH PARAGRAPH OF APPENDIX A TO ALL OPTIONS AND STOCK APPRECIATION RIGHTS UNDER
THE PLAN, WHENEVER GRANTED, THE DEFINITION OF CHANGE IN CONTROL SET FORTH IN
THIS SUBSECTION SHALL BE REVISED BY SUBSTITUTING THE PHRASE “A MERGER OR
CONSOLIDATION OF COMPAQ WITH ANY OTHER CORPORATION IS CONSUMMATED” FOR THE
PHRASE “THE STOCKHOLDERS OF COMPAQ APPROVE A MERGER OR CONSOLIDATION OF COMPAQ
WITH ANY OTHER CORPORATION” IN CLAUSE (C) OF THIS

 

 

--------------------------------------------------------------------------------


 


SUBSECTION, AND (II) ON OR AFTER MAY 3, 2002, THE BOARD IN ITS SOLE DISCRETION
DETERMINES THAT A CHANGE IN CONTROL HAS OCCURRED.


(C)                                  FOR OPTIONS GRANTED ON OR AFTER MAY 3, 2002
AND IN THE EVENT THERE IS A CHANGE OF CONTROL OF THE COMPANY, AS DETERMINED BY
THE BOARD, THE BOARD MAY IN ITS DISCRETION PROVIDE FOR (I) THE ASSUMPTION OR
SUBSTITUTION OF, OR ADJUSTMENTS TO, EACH OUTSTANDING AWARD; (II) THE
ACCELERATION OF THE VESTING OF AWARDS AND TERMINATION OF ANY RESTRICTION ON
AWARDS; AND (III) THE CANCELLATION OF AWARDS FOR A CASH PAYMENT TO THE
PARTICIPANTS.


(D)                                 FOR OPTIONS GRANTED ON OR AFTER MAY 3, 2002
AND IN THE EVENT OF THE PROPOSED DISSOLUTION OR LIQUIDATION OF THE COMPANY, THE
COMMITTEE SHALL NOTIFY EACH PARTICIPANT AS SOON AS PRACTICABLE PRIOR TO THE
EFFECTIVE DATE OF SUCH PROPOSED TRANSACTION. THE COMMITTEE IN ITS DISCRETION MAY
PROVIDE FOR AN AWARD TO BE FULLY VESTED AND EXERCISABLE UNTIL TEN (10) DAYS
PRIOR TO SUCH TRANSACTION. IN ADDITION, THE COMMITTEE MAY PROVIDE THAT ANY
RESTRICTIONS ON ANY AWARD SHALL LAPSE PRIOR TO THE TRANSACTION, PROVIDED THE
PROPOSED DISSOLUTION OR LIQUIDATION TAKES PLACE AT THE TIME AND IN THE MANNER
CONTEMPLATED. TO THE EXTENT IT HAS NOT BEEN PREVIOUSLY EXERCISED, AN AWARD WILL
TERMINATE IMMEDIATELY PRIOR TO THE CONSUMMATION OF SUCH PROPOSED TRANSACTION.


SECTION 11.         AMENDMENTS AND TERMINATION.


(A)                                  THE BOARD MAY AMEND, ALTER, OR DISCONTINUE
THE PLAN, BUT NO AMENDMENT, ALTERATION, OR DISCONTINUATION SHALL BE MADE THAT
WOULD IMPAIR THE RIGHTS OF A PARTICIPANT UNDER AN AWARD THERETOFORE GRANTED,
WITHOUT THE PARTICIPANT’S CONSENT, OR THAT WITHOUT THE APPROVAL OF THE
STOCKHOLDERS WOULD:

 

(i)

 

Prior to May 3, 2002 and except as is provided in Section 4(c) of the Plan,
increase the total number of Shares reserved for the purpose of the Plan; or
change the employees or class of employees eligible to participate in the Plan;
and

 

 

 

 

 

(ii)

 

On or after May 3, 2002, be necessary to comply with any tax or regulatory
requirement for which the Board deems it necessary or desirable to qualify or
comply.

 


(B)                                 PRIOR TO MAY 3, 2002, THE COMMITTEE MAY
AMEND THE TERMS OF ANY AWARD THERETOFORE GRANTED, PROSPECTIVELY OR
RETROACTIVELY, BUT NO SUCH AMENDMENT SHALL IMPAIR THE RIGHTS OF ANY PARTICIPANT
WITHOUT HIS CONSENT.  THE COMMITTEE MAY ALSO SUBSTITUTE NEW AWARDS FOR
PREVIOUSLY GRANTED AWARDS, INCLUDING WITHOUT LIMITATION PREVIOUSLY GRANTED
OPTIONS AND STOCK APPRECIATION RIGHTS HAVING HIGHER OPTION PRICES.   ON OR AFTER
MAY 3, 2002, THE COMMITTEE MAY WAIVE ANY CONDITIONS OR RIGHTS UNDER, AMEND ANY
TERMS OF, OR ALTER, SUSPEND, DISCONTINUE, CANCEL OR TERMINATE, ANY AWARD
THERETOFORE GRANTED, PROSPECTIVELY OR RETROACTIVELY; PROVIDED THAT ANY SUCH
WAIVER, AMENDMENT, ALTERATION, SUSPENSION, DISCONTINUANCE, CANCELLATION, OR
TERMINATION THAT WOULD ADVERSELY AFFECT THE RIGHTS OF ANY PARTICIPANT OR ANY
HOLDER OR BENEFICIARY OF ANY AWARD THERETOFORE GRANTED SHALL NOT TO THAT EXTENT
BE EFFECTIVE WITHOUT THE CONSENT OF THE AFFECTED PARTICIPANT, HOLDER, OR
BENEFICIARY


(C)                                  EMPLOYEE STATUS CHANGE TO PART-TIME.  PRIOR
TO MAY 3, 2002 AND AT SUCH TIME AS A FULL-TIME EMPLOYEE BECOMES A PART-TIME
EMPLOYEE OF THE COMPANY, ON THE NEXT VESTING DATE FOLLOWING SUCH STATUS CHANGE,
ALL AWARDS PREVIOUSLY GRANTED TO SUCH EMPLOYEE WILL BE AUTOMATICALLY AMENDED TO
REFLECT THE VESTING OF ALL SUCH AWARDS TO BE REDUCED BY ONE-HALF WITH RESPECT TO
ANY PORTION OF THE AWARDS NOT YET VESTED.


SECTION 12.         GENERAL PROVISIONS.


(A)                                  NONTRANSFERABILITY.  NO AWARD SHALL BE
ASSIGNED, ALIENATED, PLEDGED, ATTACHED, SOLD OR OTHERWISE TRANSFERRED OR
ENCUMBERED BY A PARTICIPANT, EXCEPT BY WILL OR THE LAWS OF DESCENT AND
DISTRIBUTION, PROVIDED, HOWEVER, THAT AN AWARD GRANTED PRIOR TO MAY 3, 2002 MAY
BE TRANSFERABLE, TO THE EXTENT SET FORTH IN THE APPLICABLE AWARD NOTICE AND IN
ACCORDANCE WITH PROCEDURES ADOPTED BY THE

 

 

--------------------------------------------------------------------------------


 


COMMITTEE, (I) IF SUCH AWARD NOTICE PROVISIONS DO NOT DISQUALIFY SUCH AWARD FOR
EXEMPTION UNDER RULE 16B-3 OR (II) IF SUCH AWARD IS NOT INTENDED TO QUALIFY FOR
EXEMPTION UNDER SUCH RULE.


(B)                                 NO CLAIMS.  NO EMPLOYEE OR PARTICIPANT SHALL
HAVE ANY CLAIM TO BE GRANTED ANY AWARD UNDER THE PLAN AND THERE IS NO OBLIGATION
FOR UNIFORMITY OF TREATMENT OF EMPLOYEES, PARTICIPANTS OR HOLDERS OR
BENEFICIARIES OF AWARDS UNDER THE PLAN.  THE TERMS AND CONDITIONS OF AWARDS NEED
NOT BE THE SAME WITH RESPECT TO EACH RECIPIENT.


(C)                                  NOTICES.  ANY NOTICE NECESSARY UNDER THIS
PLAN OR ANY AWARD HEREUNDER SHALL BE ADDRESSED TO THE COMPANY IN CARE OF ITS
SECRETARY AT THE PRINCIPAL EXECUTIVE OFFICE OF THE COMPANY IN PALO ALTO,
CALIFORNIA AND TO THE PARTICIPANT AT THE ADDRESS APPEARING IN THE PERSONNEL
RECORDS OF THE COMPANY FOR SUCH PARTICIPANT OR TO EITHER PARTY AT SUCH OTHER
ADDRESS AS EITHER PARTY HERETO MAY HEREAFTER DESIGNATE IN WRITING TO THE OTHER. 
ANY SUCH NOTICE SHALL BE DEEMED EFFECTIVE UPON RECEIPT THEREOF BY THE ADDRESSEE.


(D)                                 UNUSUAL EVENTS.  THE COMMITTEE SHALL BE
AUTHORIZED TO MAKE ADJUSTMENTS IN THE TERMS AND CONDITIONS OF AWARDS IN
RECOGNITION OF UNUSUAL OR NONRECURRING EVENTS AFFECTING THE COMPANY OR ITS
FINANCIAL STATEMENTS OR CHANGES IN APPLICABLE LAWS, REGULATIONS, OR ACCOUNTING
PRINCIPLES.  THE COMMITTEE MAY CORRECT ANY DEFECT, SUPPLY ANY OMISSION, OR
RECONCILE ANY INCONSISTENCY IN THE PLAN OR ANY AWARD IN THE MANNER AND TO THE
EXTENT IT SHALL DEEM DESIRABLE TO CARRY IT INTO EFFECT.  IN THE EVENT THE
COMPANY SHALL ASSUME OUTSTANDING EMPLOYEE BENEFIT AWARDS OR THE RIGHT OR
OBLIGATION TO MAKE SUCH FUTURE AWARDS IN CONNECTION WITH THE ACQUISITION OF
ANOTHER CORPORATION OR BUSINESS ENTITY, THE COMMITTEE MAY, IN ITS DISCRETION,
MAKE SUCH ADJUSTMENTS IN THE TERMS OF AWARDS UNDER THE PLAN AS IT SHALL DEEM
APPROPRIATE.


(E)                                  COMPLIANCE REQUIREMENTS.  ALL CERTIFICATES
FOR SHARES DELIVERED UNDER THE PLAN PURSUANT TO ANY AWARD SHALL BE SUBJECT TO
SUCH STOCK-TRANSFER ORDERS AND OTHER RESTRICTIONS AS THE COMMITTEE MAY DEEM
ADVISABLE UNDER THE RULES, REGULATIONS, AND OTHER REQUIREMENTS OF THE SECURITIES
AND EXCHANGE COMMISSION, ANY STOCK EXCHANGE UPON WHICH THE SHARES ARE THEN
LISTED, AND ANY APPLICABLE FEDERAL OR STATE SECURITIES LAW, AND THE COMMITTEE
MAY CAUSE A LEGEND OR LEGENDS TO BE PUT ON ANY SUCH CERTIFICATES TO MAKE
APPROPRIATE REFERENCE TO SUCH RESTRICTIONS.  THE COMPANY SHALL NOT BE REQUIRED
TO ISSUE OR DELIVER ANY SHARES UNDER THE PLAN PRIOR (I) TO THE COMPLETION OF ANY
REGISTRATION OR QUALIFICATION OF SUCH SHARES UNDER ANY FEDERAL OR STATE LAW, OR
UNDER ANY RULING OR REGULATION OF ANY GOVERNMENTAL BODY OR NATIONAL SECURITIES
EXCHANGE THAT THE COMMITTEE IN ITS SOLE DISCRETION SHALL DEEM TO BE NECESSARY OR
APPROPRIATE AND (II) TO THE PARTICIPANT’S ENTERING INTO SUCH WRITTEN
REPRESENTATIONS, WARRANTIES, AND AGREEMENTS AS THE COMPANY MAY REASONABLY
REQUEST IN ORDER TO COMPLY WITH APPLICABLE SECURITIES LAWS OR WITH THIS PLAN.


(F)                                    DIVIDENDS.  SUBJECT TO THE PROVISIONS OF
THIS PLAN, THE RECIPIENT OF AN AWARD MAY, IF SO DETERMINED BY THE COMMITTEE AT
THE TIME OF GRANT, BE ENTITLED TO RECEIVE, CURRENTLY OR ON A DEFERRED BASIS,
INTEREST OR DIVIDENDS, OR INTEREST OR DIVIDEND EQUIVALENTS, WITH RESPECT TO THE
NUMBER OF SHARES COVERED BY THE AWARD, AS DETERMINED AT THE TIME OF THE AWARD BY
THE COMMITTEE, IN ITS SOLE DISCRETION, AND THE COMMITTEE MAY PROVIDE THAT SUCH
AMOUNTS (IF ANY) SHALL BE DEEMED TO HAVE BEEN REINVESTED IN ADDITIONAL SHARES OR
OTHERWISE REINVESTED.


(G)                                 NO OTHER CONSIDERATION.  PRIOR TO MAY 3,
2002 AND EXCEPT AS OTHERWISE REQUIRED IN ANY APPLICABLE GRANT AND AWARD NOTICE
OR BY THE TERMS OF THE PLAN, RECIPIENTS OF AWARDS UNDER THE PLAN SHALL NOT BE
REQUIRED TO MAKE ANY PAYMENT OR PROVIDE CONSIDERATION OTHER THAN THE RENDERING
OF SERVICES.


(H)                                 WITHHOLDING.  THE COMPANY, COMPAQ OR ANY
AFFILIATE SHALL BE AUTHORIZED TO WITHHOLD FROM ANY AWARD GRANTED OR PAYMENT DUE
UNDER THE PLAN THE AMOUNT OF WITHHOLDING TAXES DUE IN RESPECT OF AN AWARD OR
PAYMENT HEREUNDER AND TO TAKE SUCH OTHER ACTION AS MAY BE NECESSARY IN THE
OPINION OF THE COMPANY TO SATISFY ANY OF ITS OBLIGATIONS WITH RESPECT TO THE
PAYMENT OF SUCH TAXES. A PARTICIPANT MAY SATISFY WITHHOLDING TAX OBLIGATIONS BY
ELECTING TO HAVE THE COMPANY WITHHOLD FROM THE SHARES TO BE ISSUED UPON EXERCISE
OF AN AWARD THAT NUMBER OF SHARES HAVING A FAIR MARKET VALUE EQUAL TO THE AMOUNT
REQUIRED TO BE WITHHELD.  THE FAIR MARKET VALUE OF THE SHARES

 

 

--------------------------------------------------------------------------------


 


TO BE WITHHELD SHALL BE DETERMINED ON THE DATE THAT THE AMOUNT OF TAX TO BE
WITHHELD IS TO BE DETERMINED. ALL ELECTIONS BY A PARTICIPANT TO HAVE SHARES
WITHHELD FOR THIS PURPOSE SHALL BE MADE IN SUCH FORM AND UNDER SUCH CONDITIONS
AS THE COMMITTEE MAY DEEM NECESSARY OR ADVISABLE.  THE COMMITTEE MAY PROVIDE FOR
ADDITIONAL CASH PAYMENTS TO HOLDERS OF AWARDS TO DEFRAY OR OFFSET ANY TAX
ARISING FROM THE GRANT, VESTING, EXERCISE, OR PAYMENTS OF ANY AWARD.

(i)

 

Other Plans.  Nothing contained in this Plan shall prevent the Board from
adopting other or additional compensation arrangements, subject to stockholder
approval, if such approval is required by applicable law, or the rules of any
stock exchange on which the Common Stock is then listed; and such arrangements
may be either generally applicable or applicable only in specific cases.

 

 

 

(j)

 

Governing Law.  The validity, construction, and effect of the Plan and any rules
and regulations relating to the Plan and any Award hereunder shall be determined
in accordance with the laws of the State of Delaware and applicable federal law.

 

 

 

(k)

 

Conformity With Law.  If any provision of this Plan is or becomes or is deemed
invalid, illegal or unenforceable in any jurisdiction, or would disqualify the
Plan or any Award under any law deemed applicable by the Committee, such
provision shall be construed or deemed amended in such jurisdiction to conform
to applicable laws or if it cannot be construed or deemed amended without, in
the determination of the Committee, materially altering the intent of the Plan,
it shall be stricken and the remainder of the Plan shall remain in full force
and effect.

 

 

 

(l)

 

Delegation.  Subject to the terms of the Plan and applicable law, the Committee
may delegate to one or more officers or managers of the Company, Compaq or any
Affiliate, or to a committee of such officers or managers, the authority,
subject to such terms and limitations as the Committee shall determine, to grant
Awards to, or to cancel, modify or waive rights with respect to, or to alter,
discontinue, suspend, or terminate Awards held by, Employees.

 

 

 

(m)

 

Award Notice.  Each Award hereunder shall be evidenced by an Award Notice that
shall be delivered to the Participant and shall specify the terms and conditions
of the Award and any rules applicable thereto.

 

 

 

(n)                                 No Right to Employment.  The grant of an
Award shall not be construed as giving a Participant the right to be retained in
the employ of the Company, Compaq or any Affiliate.  Further, the Company,
Compaq or an Affiliate may at any time dismiss a Participant from employment,
free from any liability or any claim under the Plan, unless otherwise expressly
provided in the Plan or in any Award Notice.

 

(o)                                 No Rights as Stockholder.  Subject to the
provisions of the applicable Award, no Participant or holder or beneficiary of
any Award shall have any rights as a stockholder with respect to any Shares to
be distributed under the Plan until he or she has become the holder of such
Shares.

 

(p)                                 Other Laws.  The Committee may refuse to
issue or transfer any Shares or other consideration under an Award if, acting in
its sole discretion, it determines that the issuance or transfer of such Shares
or such other consideration might violate any applicable law or regulation or
entitle the Company or Compaq to recover the same under Section 16(b) of the
Exchange Act, and any payment tendered to the Company or Compaq by a
Participant, other holder or beneficiary in connection with the exercise of such
Award shall be promptly refunded to the relevant Participant, holder, or
beneficiary.  Without limiting the generality of the foregoing, no Award granted
hereunder shall be construed as an offer to sell securities of the Company or
Compaq, and no such offer shall be outstanding, unless and until the Committee
in its sole discretion has determined that any such offer, if made, would be in
compliance with all applicable requirements of the U.S. federal securities laws
and any other laws to which such offer, if made, would be subject.

 

 

--------------------------------------------------------------------------------


 


(Q)                                 NO TRUST OR FUND CREATED.  NEITHER THE PLAN
NOR ANY AWARD SHALL CREATE OR BE CONSTRUED TO CREATE A TRUST OR SEPARATE FUND OF
ANY KIND OR A FIDUCIARY RELATIONSHIP BETWEEN THE COMPANY, COMPAQ OR ANY
AFFILIATE AND A PARTICIPANT OR ANY OTHER PERSON.  TO THE EXTENT THAT ANY PERSON
ACQUIRES A RIGHT TO RECEIVE PAYMENTS FROM THE COMPANY, COMPAQ OR ANY AFFILIATE
PURSUANT TO AN AWARD, SUCH RIGHT SHALL BE NO GREATER THAN THE RIGHT OF ANY
UNSECURED GENERAL CREDITOR OF THE COMPANY, COMPAQ OR ANY AFFILIATE


(R)                                    NO FRACTIONAL SHARES.  NO FRACTIONAL
SHARES SHALL BE ISSUED OR DELIVERED PURSUANT TO THE PLAN OR ANY AWARD, AND THE
COMMITTEE SHALL DETERMINE WHETHER CASH, OTHER SECURITIES, OR OTHER PROPERTY
SHALL BE PAID OR TRANSFERRED IN LIEU OF ANY FRACTIONAL SHARES OR WHETHER SUCH
FRACTIONAL SHARES OR ANY RIGHTS THERETO SHALL BE CANCELED, TERMINATED, OR
OTHERWISE ELIMINATED.


(S)                                  HEADINGS.  HEADINGS ARE GIVEN TO THE
SECTIONS AND SUBSECTIONS OF THE PLAN SOLELY AS A CONVENIENCE TO FACILITATE
REFERENCE.  SUCH HEADINGS SHALL NOT BE DEEMED IN ANY WAY MATERIAL OR RELEVANT TO
THE CONSTRUCTION OR INTERPRETATION OF THE PLAN OR ANY PROVISION THEREOF.


SECTION 13.         EFFECTIVE DATE OF PLAN.  THE PLAN SHALL BE EFFECTIVE AS OF
JANUARY 18, 1989 (THE “EFFECTIVE DATE”), SUBJECT TO APPROVAL BY THE COMPANY’S
STOCKHOLDERS WITHIN ONE YEAR THEREAFTER. AWARDS MAY BE GRANTED AT ANY TIME AFTER
THE EFFECTIVE DATE AND PRIOR TO TERMINATION OF THE PLAN BY THE BOARD, EXCEPT
THAT NO INCENTIVE STOCK OPTION SHALL BE GRANTED PURSUANT TO THE PLAN AFTER 10
YEARS FROM THE EFFECTIVE DATE, BUT ANY AWARD THERETOFORE GRANTED MAY EXTEND
BEYOND THAT DATE.  THE PLAN WILL EXPIRE WHEN NO SHARES ARE AVAILABLE FOR
ISSUANCE.


SECTION 14.         TANDEM SUBSTITUTE OPTIONS.  TANDEM SUBSTITUTE OPTIONS SHALL
BE GOVERNED BY THE TERMS OF THE PLAN AND THE RELATED OPTION CONVERSION NOTICE,
EXCEPT THAT, NOTWITHSTANDING ANY PROVISION OF THE PLAN OR OPTION CONVERSION
NOTICE TO THE CONTRARY, THE TERMS AND CONDITIONS SET FORTH ON APPENDIX A HERETO
SHALL GOVERN SUCH OPTIONS TO THE EXTENT SET FORTH ON SUCH APPENDIX.

 

 

--------------------------------------------------------------------------------


 

APPENDIX A FOR TANDEM SUBSTITUTE OPTIONS

 

The term “Options” as used in this Appendix A means Tandem Substitute Options.

 

Exercisability: Generally, Options may be exercised beginning six months from
the vesting date or, with respect to certain Options, beginning six months from
the original grant date.  Optionees are not entitled to exercise Options if
employment with the Company is terminated prior to six months from the vesting
date or, with respect to certain Options, prior to six months from the original
grant date.  The original grant date and the vesting date are set forth on the
related option conversion notice.

 

Vesting: Vesting stops when the optionee’s employment with the Company, Compaq
or an Affiliate terminates.  The vesting schedule for each Option is as set
forth on the related Option Conversion Notice.

 

Death:  If an optionee dies while an employee of the Company, Compaq or an
Affiliate, Options become fully vested regardless of length of service and
expire one year after the date of death.

 

Disability:  If an optionee’s employment terminates because of permanent
disability, Options (i) become 20% vested, if more than the percentage actually
vested on the termination date and (ii) expire 90 days after the termination
date.

 

Termination:  If employment with the Company, Compaq or an Affiliate ends for
any reason other than death or permanent disability, Options expire on the 30th
day after the termination date; provided, however, that if, within one year
following a Change in Control, the optionee’s employment is terminated in a
Qualifying Termination (as defined in Section 9(a)(v) of the Plan), the optionee
shall have the right to exercise any outstanding Option until the earlier of (A)
the third anniversary of such termination of employment or (B) the date such
Option would have expired had it not been for such termination of employment.

 

Leave of Absence:  Vesting during an approved leave of absence is governed by
the applicable leave of absence policy in effect at the time an optionee goes on
leave.

 

Unvested Shares:  Six months after the original grant date (as set forth on the
related option conversion notice), optionees can purchase unvested option
shares.  Unvested option shares may not be sold or otherwise transferred until
they become vested.  The Company may buy back unvested shares at the price paid
by the optionee for such shares upon optionee’s termination from the Company,
Compaq or an Affiliate (except death).  In such event, the Company must give
notice to the optionee within 60 days after the termination date, provided,
however, that upon termination due to permanent disability, the Company must
provide notice within 60 days after the last date upon which the optionee’s
option is exercisable.  Optionees must deliver the number of shares requested in
such notice to the Company within 60 days after receipt of such notice, with the
stock certificates fully endorsed or accompanied by a duly executed stock
power.  Certificates for unvested shares shall contain a legend referring to the
Company’s right to repurchase.  As the optionee’s vesting percentage increases,
the optionee may request, at reasonable intervals, that the Company exchange
those legended certificates for shares which have vested for certificates for
shares without legends.  No certificates shall be issued for partial shares.

 

Form of Payment:  A notice of exercise must include payment of the option price
for the shares being purchased.  Payment may be made by:  (i) cashier’s check or
a money order, (ii) irrevocable directions on a Company approved form to a
securities broker approved by the Company to sell the shares and deliver all or
a portion of the sale proceeds to the Company in payment of the option price, or
(iii) certificates for Common Stock, along with any forms needed to transfer the
shares to the Company.  The fair market value of the shares, on the effective
date of the Option exercise will be applied to the Option price.

 

Transfers:  Options cannot be assigned or transferred, except by will or the
laws of descent and distribution.

 

 

--------------------------------------------------------------------------------


 

Individual Provisions:  To the extent that an optionee’s option agreement with
Tandem provides terms and conditions contrary to those set forth above,
notwithstanding any other provision in the Plan, the option conversion notice or
this Appendix A to the contrary, the terms and conditions of such option
agreement shall govern the related Tandem Substitute Option (except with respect
to the vesting schedule, trading restrictions and notice of exercise, in which
case the terms and conditions contained in the related option conversion notice
shall govern).

 

 

 

--------------------------------------------------------------------------------

